     CASE 0:18-cv-03189-DSD-ECW Document 58 Filed 12/11/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA



THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
                                             Civil Action No.: 0:18-cv-03189-DSD-ECW
                              Plaintiff,

       v.

J.B., a minor; Z.B., a minor; and ANNIE L.
DAVIS, solely in her capacity as guardian
of J.B. and Z.B., and MARILYN DAVIS,


                              Defendants.


  PLAINTIFF THE PRUDENTIAL INSURANCE COMPANY OF AMERICA’S
                MOTION FOR DEFAULT JUDGMENT

       Plaintiff, The Prudential Insurance Company of America (“Prudential”), hereby

moves the Court for default judgment against Zechariah Bolden (who has now reached the

age of majority) pursuant to Fed. R. Civ. P. 55.

       This motion is based upon the memorandum of law and affidavits to be filed in

accordance with the Federal Rules of Civil Procedure and Local Rule 7.1
    CASE 0:18-cv-03189-DSD-ECW Document 58 Filed 12/11/19 Page 2 of 2



Dated: December 11, 2019                BERENS & MILLER, P.A.


                                        s/Barbara P. Berens
                                        Barbara Podlucky Berens (#209778)
                                        Erin K. F. Lisle (#238168)
                                        Carrie L. Zochert (#291778)
                                        80 South 8th Street
                                        3720 IDS Center
                                        Minneapolis, MN 55402
                                        (612) 349-6171
                                        bberens@berensmiller.com
                                        elisle@berensmiller.com
                                        czochert@berensmiller.com

                                        Attorneys for The Prudential Insurance
                                        Company of America




                                    2
